Citation Nr: 1229660	
Decision Date: 08/28/12    Archive Date: 09/05/12

DOCKET NO.  04-33 723	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for hepatitis C. 


REPRESENTATION

Veteran represented by:	Daniel G. Krasnegor, Attorney At Law


ATTORNEY FOR THE BOARD

M. Donohue, Counsel


INTRODUCTION

The Veteran served on active duty from June 1975 to September 1979.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a July 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. The RO in Denver, Colorado currently has original jurisdiction over the Veteran's claim.

The Veteran's claim was remanded by the Board for additional development in November 2007.  

In a February 2009 decision, the Board denied the Veteran's claim. The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court). While the matter was pending before the Court, the Veteran and VA, through the Office of General Counsel, filed a Joint Motion for Remand. In a January 2010 order, the Court vacated the Board's February 2009 decision and remanded the matter for readjudication in light of the Joint Motion.

The Veteran's claim was remanded by the Board in July 2010 in compliance with the Joint Motion. 

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

In July 2012, the Veteran submitted additional evidence and argument in support of his claim. He has waived consideration of such evidence by the agency of original jurisdiction. See 38 C.F.R. § 20.1304 (2011).


FINDINGS OF FACT

1. The RO has substantially complied with the Board's November 2007 and July 2010 remand instructions. 

2. The Veteran's repeated statements that he did not engage in intravenous (IV) drug use during service are not credible. 

3. The Veteran's statements that he shared razors, underwent a blood transfusion, and engaged in high-risk sexual activity during service are not credible. 

4. The November 2003 VA treatment record which documents the Veteran's reported history of IV drug use from 1970 to 1975 is highly probative evidence. 

5. The medical evidence of record shows that the Veteran's currently diagnosed chronic hepatitis C was caused by his willful misconduct.


CONCLUSION OF LAW

The criteria for the establishment of service connection for hepatitis C are not met. 38 U.S.C.A. §§ 105, 1131, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§3.1(m), 3.102, 3.159, 3.301(d), 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this decision the Board will discuss the relevant law which it is required to apply. This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet.App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions. See 38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet.App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet.App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction). The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts.

The Board must determine the value of all evidence submitted, including lay and medical evidence. See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). The evaluation of evidence generally involves a three-step inquiry. First, the Board must determine whether the evidence comes from a "competent" source. The Board must then determine if the evidence is credible, or worthy of belief. See Barr v. Nicholson, 21 Vet.App. 303 at 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible). The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record. 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159(a). Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

(3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. 

Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death). 

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge. Routen v. Brown, 10 Vet.App. 183 (1997). In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation." See, e.g., Barr v. Nicholson, 21 Vet.App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet.App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet.App. 398 (1995) (flatfeet). Laypersons have also been found to not be competent to provide evidence in more complex medical situations. See Woehlaert v. Nicholson, 21 Vet.App. 456 (2007) (concerning rheumatic fever). 

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions. Competent medical evidence may also include statements conveying sound medical principles found in medical treatises. It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses. 38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value. In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. See Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"); Caluza v. Brown, 7 Vet.App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table). 

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002). A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence. See 38 C.F.R. § 3.102. When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails. See Gilbert v. Derwinski, 1 Vet.App. 49 (1990). The preponderance of the evidence must be against the claim for benefits to be denied. See Alemany v. Brown, 9 Vet.App. 518 (1996). 

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet.App. 183 (2002). Proper VCAA notice must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. See 38 C.F.R. § 3.159(b)(1). 

An April 2004 VCAA letter issued by the RO explained the evidence necessary to substantiate the claim for service connection for hepatitis C. The letter also informed the Veteran of his and VA's respective duties for obtaining evidence. A March 2006 notice letter explained how a disability rating is determined for a service-connected disorder and the basis for determining an effective date upon the grant of any benefit sought, in compliance with Dingess/Hartman v. Nicholson, 19 Vet.App. 473, 490-491 (2006). 

As the March 2006 notice letter was not issued prior to the initial AOJ adjudication of the claim, such notice was not compliant with Pelegrini v. Principi, 18 Vet.App. 112 (2004). However, since the case was readjudicated thereafter, there has been no prejudice to the Veteran in this regard. See Prickett v. Nicholson, 20 Vet.App. 370, 376 (2006).

The Veteran has been provided with every opportunity to submit evidence and argument in support of his claim and to respond to the VA notice letter. Further, the Board finds that the purpose behind the notice requirement has been satisfied because the appellant has been afforded a meaningful opportunity to participate effectively in the processing of his claim. For these reasons, it is not prejudicial to the appellant for the Board to proceed to finally decide this appeal. Therefore, there is no duty to provide additional notice in this case.

With regard to the duty to assist, the claims file contains the Veteran's service treatment records, VA outpatient treatment records, multiple VA examination reports, and multiple statements from the Veteran. In addition, the Board granted the Veteran's request for an additional 90 days to submit additional evidence or argument in March 2012. An additional 30 day extension of time was granted by the Board in June 2012. The Veteran subsequently submitted additional argument and a lay statement from his ex-wife.

Review of the claims file reflects that the Veteran has been granted disability benefits by the Social Security Administration (SSA). During the February 2011 VA examination, however, the Veteran reported that he received SSA benefits for a back disability. Therefore, the records are not relevant to the issue of service connection for hepatitis C which is currently on appeal. VA has a duty to obtain SSA records when they may be relevant. See Voerth v. West, 13 Vet.App. 117, 121 (1999); Baker v. West, 11 Vet.App. 163, 169 (1998); Murincsak v. Derwinski, 2 Vet.App. 363, 370-72 (1992).

In letters from the VA dated in April 2004 and August 2010, the Veteran was advised to provide authorization for release for any medical records not received by VA and not contained in his claims file. The Veteran subsequently identified that he received treatment from the VA Medical Center (VAMC) in Amarillo, Texas and the Thomas E. Creek VAMC. See the May 2004 and August 2010 Authorization Forms. Records from these facilities have been obtained and associated with his claims folder. Thus, the Board finds that VA made adequate efforts to assist the Veteran in obtaining evidence necessary to substantiate his claim. 38 U.S.C.A. § 5103A.

As noted in the Introduction, the Veteran's claim was remanded by the Board in November 2007 and July 2010. Specifically, in November 2007, the Board remanded the Veteran's claim in order to obtain an additional medical opinion. The claim was again remanded by the Board in July 2010 in order to gather any additional relevant medical records, have the RO render a formal finding of fact, and schedule the Veteran for an additional VA examination. 

With respect to the November 2007 remand instructions, the additional medical opinion requested by the Board was obtained in November 2008. However, as noted in the January 2010 Joint Motion, the VA examiner "did not adequately address the Board's remand instructions" because he "failed to consider the Board's finding that [the] service medical record demonstrated that [the Veteran] was provided a tattoo during service." The Joint Motion also noted that the examiner did not "acknowledge the Board's request for an opinion concerning the prior diagnosis or mis-diagnosis of hepatitis A." As a result, the Joint Motion stated that the Board's remand instructions had not been complied with and directed the Board to "obtain another VA opinion, from an examiner other than the one who provided [the other opinions contained in the claims file], if possible, regarding the etiology of the [Veteran's] hepatitis C." The joint motion also stated that the "examiner should be directed to provide an opinion as to whether [the Veteran's] hepatitis A was a misdiagnosis for hepatitis C." 

Following the Board's July 2010 remand, the Veteran was afforded additional VA examinations in February 2011 and July 2011. These examiners had not previously rendered an opinion in the Veteran's claim. The record indicates that the July 2011 VA examiner considered the Veteran's in-service tattoo and provided adequate reasons and basis as to why the in-service diagnosis of hepatitis A was not a misdiagnosis. The examiner also rendered an opinion as to the etiology of the Veteran's hepatitis C that was consistent with evidence of record and supported by reasons and basis. 

In addition, the July 2011 VA examiner adequately addressed the questions posed by the Board that were not raised in the January 2010 Joint motion, to include: identifying the various risk factors of hepatitis C; providing an opinion as to whether the Veteran contracted hepatitis C based on any known risk factors; identifying which risk factors where the most likely cause of his hepatitis C; and, providing an opinion as to whether the Veteran's in-service diagnosis of hepatitis A could have pre-disposed him to hepatitis C.

In compliance with the Board's July 2010 remand instructions, the RO requested the Veteran identify any VA or non-VA treatment for his hepatitis C in an August 2010 letter. The RO also issued a formal finding which determined that the preponderance of the evidence suggested that the Veteran engaged in IV drug use during service.  

Based on the above, the record indicates that the Board's November 2007 and July 2010 remand instructions have been fully complied with. See Stegall v. West, 11 Vet.App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance). 

With respect to the VA examinations, the Board notes that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet.App. 303, 312 (2007).

The Veteran was afforded a VA examination in June 2004 and an addendum was issued in May 2005. These reports indicate that the examiner reviewed the Veteran's past medical history, recorded his current complaints, conducted an appropriate physical examination, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record. Supporting rationale was also provided for the opinion proffered. In November 2007, however, the Board noted that tattoos are a known risk factor for hepatitis C and the VA examiner did not comment on the relationship, if any, between the Veteran's in-service tattoo and his hepatitis C. Given the uncertainty regarding the question of whether the Veteran's in-service tattoo could have caused his hepatitis C, the Veteran's claim was remanded for additional clarification.

Significantly, although the Veteran's claim was remanded for an additional medical opinion, the Board did not find that the physical examinations conducted during the June 2004 or May 2005 VA examinations were inadequate. Similarly, the Board did not find that the examiner's opinion was not supported by the record or based on an inaccurate factual premise. Instead, the Board sought additional clarification based on whether the Veteran's in-service tattoo may have caused his hepatitis C. The record clearly indicates that the examiner was aware that the Veteran received a tattoo during service because this was documented in his June 2004 and May 2005 reports of the Veteran's medical history.  

It is well established that a VA examiner need not discuss individual pieces of evidence with the same precision required of the Board. Floyd v. Brown, 9 Vet.App. 88, 93 (1996); Ardison v. Brown, 6 Vet.App. 405, 407-408 (1994); Green v. Derwinski, 1 Vet. App. 121, 124 (1991). As such, it follows that a VA examiner need not discuss individual pieces of speculation, including the Veteran's theories as to the etiology of his disease. The Board is unaware of any VA regulation or case law which provides that an examiner must identify the specific etiology of a claimed disease or disability. Instead, as is the case here, the record indicates that the VA examiner was aware of the Veteran's medical history, which included receiving a tattoo during service, and opined that his hepatitis C was not related to his military service as there is nothing to suggest that he was exposed to "blood or blood products except what might have been done illegally at unknown times." (Indeed, the Veteran has stated that he received his tattoo from a "reputable tattoo parlor." See the February 2011 VA examination.) What is significant, however, is that the examiner was aware of the Veteran's in-service tattoo and rendered an opinion that was supported by reasons and basis that was consistent with the remainder of the evidence of record. His failure to specifically comment on the relationship between the Veteran's in-service tattoo and his hepatitis C does not render the examinations, or the opinions contained therein, inadequate. 

Contrary to statements made by the Veteran in July 2012, the Board's November 2007 remand did not find that the June 2004 and May 2005 examination reports were inadequate but that additional clarification was required. Moreover, nothing in the January 2010 Joint Motion indicated that the examination reports were inadequate. (As noted above, the Joint Motion found that the RO had not complied with the Board's November 2007 remand instructions.) Accordingly, the Board finds that the June 2004 and May 2005 VA examination reports are adequate for adjudication purposes. 

In a November 2008 addendum, the June 2004 VA examiner stated that he could not determine which risk factor is the most likely cause of the Veteran's hepatitis C without resorting to speculation. It was noted that after a "careful review" of the claims file, a physical examination, and a history from the Veteran, his opinion remained that the Veteran's hepatitis C was not related to his military service, however, the exact cause could never be proven. 

In Jones v. Shinseki, 23 Vet. App. 382, 389 (2010), the Court examined "how thoroughly . . . an examiner [must] . . . explain the essential medical reasoning before the Board may rely on his or her representation that an opinion cannot be rendered 'without resort to mere speculation.'" In its ruling, the Court stated that an examination report "should clearly identify precisely what facts cannot be determined. For example, it should be clear in the examiner's remarks whether it cannot be determined from current medical knowledge . . . or that the actual cause cannot be selected from multiple potential causes." Id at 390. 

In the present case, since the VA examiner did not indicate whether he was unable to identify exact etiology of the Veteran's hepatitis C from current medical knowledge, or that the actual cause cannot be selected from multiple potential causes, the opinion contained in the November 2008 addendum may not be relied upon by the Board. Significantly, however, the fact that the VA examiner did not provide enough detail for his conclusion that the specific risk factor which caused the Veteran's hepatitis C could not be determined does not render his prior opinions inadequate. Instead, it signals that the Board may not rely on this opinion in adjudicating the Veteran's claim. As noted, there is no requirement that an examiner identify the specific cause of a veteran's claimed disease or disability. 

The Veteran was provided with an additional VA examination in February 2011. In April 2011, the Veteran, through his attorney, argued that the examination was inadequate for multiple reasons. Specifically, it was argued that while the Board's July 2010 remand requested that the Veteran be afforded a VA examination by a qualified hepatologist and/or gastroenterologist, and/or infectious disease specialist, and/or any other qualified physician, the February 2011 examination was conducted by a nurse practitioner. It was therefore argued that the opinion was entitled to no probative weight because the examiner was not qualified to render an opinion. 

The February 2011 VA examination report clearly did not comply with the Board's July 2010 remand instructions. As discussed above, the Veteran was afforded an additional examination in July 2011 and there has since been full compliance with the remand instructions. However, the argument that the February 2011 VA examination and opinion is entitled to no probative weight because it was issued by a nurse practitioner is not persuasive. The Veteran has failed to demonstrate, by evidence other than mere allegation, that the Board cannot rely on the examiner's opinion. See Cox v. Nicholson, 20 Vet. App. 563, 568-69 (2007) (a nurse's opinion provided within the scope of his or her training is competent medical evidence). There is absolutely no legal requirement that medical examinations only be conducted by physicians. See, e.g., Cox, supra; Goss v. Brown, 9 Vet.App. 109, 114 (1996) (recognizing that nurses' statements regarding nexus were sufficient to make a claim well grounded); Williams v. Brown, 4 Vet.App. 270, 273 (1993) (finding opinions of a VA registered nurse therapist competent medical testimony and requiring the Board to provide reasons or bases for finding those opinions unpersuasive). There is no evidence that would tend to show that the February 2011 VA examiner was not competent and qualified to examine the Veteran and provide an opinion.

The Veteran has also argued that the February 2011 VA examination is inadequate because it is based on an inaccurate factual premise. Specifically, it was argued that the examiner incorrectly stated that there is no history of alcohol use/abuse, and that the Veteran received his tattoo prior to entering service. 

Upon review, in the medical history section of the February 2011 VA examination report, the question of whether the Veteran had "a history of alcohol use/abuse, past or present" was answered "No." A review of the entire examination report, however, suggests that this one word answer was a typographic error as the examiner specifically referenced the Veteran's "heavy alcohol abuse with daily drinking until approximately May 2003" in a list of pertinent evidence. The examiner also noted that the Veteran had quit drinking and cited to a VA treatment record which documented that he had remained sober since May 2003. Moreover, the Board's remand instructions, which describe the Veteran's history of alcohol abuse, were incorporated into the examiner's report. Based on the above, the Board finds that the February 2011 VA examiner was aware of the Veteran's past history of alcohol abuse. 

With respect to the Veteran's allegation that the February 2011 VA examiner was unaware of when he received his tattoo, the examination report clearly states that the Veteran "has 1 tattoo that he got while in boot camp in Louisiana." See the examination report, page 3. Similarly, the examiner's statement that the Veteran received his tattoo in 1974 and served from 1974 to 1979 is consistent with her finding that the Veteran received his tattoo during boot camp. (While cognizant that the Veteran served on active duty from 1975 to 1979, the examiner's report is internally consistent and this error does not tend to show that the examiner was operating under an inaccurate factual premise.) Instead, the Veteran appears to base his argument on the factually inaccurate statements he made during the examination that were recorded by the examiner. Specifically, in a list of various risk factors for hepatitis C, the examiner documented: "tattoo: prior to service as per Veteran, from a reputable tattoo parlor" (emphasis added). This description does not indicate that the examiner was under the assumption that the Veteran received his tattoo prior to service, but that the Veteran had misreported when he received his tattoo. This is consistent with the examiner's later statement that the Veteran had provided a self-report of his medical history that was different from that contained in the claims file. See the examination report, page 13.

The Veteran has also argued that the February 2011 VA examination is "invalid and inadequate for rating purposes" because the examiner failed to provide an explanation or rationale for the opinion that the Veteran's in-service diagnosis of hepatitis A was not a misdiagnosis of hepatitis C, and that the in-service diagnosis of hepatitis A did not pre-dispose the Veteran to hepatitis C. 

The Board has considered the Veteran's assertion and finds the examiner's opinion to be of low probative value but not wholly inadequate to the point of being "invalid." Hernandez-Toyens v. West, 11 Vet.App. 379, 382 (1998) (the failure of the health care provider to provide a basis for his/her opinion goes to the weight or credibility of the evidence); see also Bloom v. West, 12 Vet.App. 185, 187 (1999) (the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects 'clinical data or other rationale to support his opinion.').

The report of the February 2011 VA examination reflects that the examiner reviewed the Veteran's past medical history, recorded his current complaints, conducted an appropriate physical examination and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record. Other than indicated immediately above, supporting rationale was also provided for the opinion proffered. See Barr, supra; Nieves-Rodriguez, supra. The Board therefore concludes that the February 2011 examination is adequate for adjudication purposes. See 38 C.F.R. § 4.2 (2011).  

With respect to the July 2011 VA examination, in a July 2012 letter, the Veteran argued that this examination was inadequate because the examiner erroneously relied on a November 2003 report which documented his self-reported history of in-service IV drug use. 

As discussed below, the Board finds this record to be accurate and highly probative. The fact that the report mentions that the Veteran has "tattoos" in one location but then mentions that he has "1 tattoo" in another location does not suggest that the treating clinician was "rushed or confused." It certainly does not suggest that the Veteran's report of in-service drug use was inaccurate. Nor does the fact that the report indicates that the Veteran engaged in substance abuse from the 1970s - 1990's in one location but then reports the "sharing of straws . . . last 1990s" suggest that the document is inaccurate. These statements are not mutually exclusive. Finally, the fact that the Veteran was never found by any authority to be  using IV drugs during service does not tend to disprove his November 2003 self-report of medical history. Instead, it simply reflects that he was never caught using drugs during service. Such a conclusion is not "highly unreasonable" as suggested by the Veteran. 

The Veteran has also argued that the July 2011 VA examination is inadequate because the report is internally inconsistent. As evidence of this inconsistency, the Veteran notes that the examiner reported that his "hepatitis C most likely was caused by or a result of intravenous drug use in the mid-1970s to 1979 and/or with the sharing of straws (intranasal drugs) in the 1990s." The Veteran contrasts this statement with the examiner's opinion that "it is at least as likely as not that the Veteran had contracted the hepatitis C and the hepatitis B at the same time and that these 2 infections may have represented co-infections of the 2 viruses sometime between 1979 and 2003." The Veteran then concludes that these two statements cannot both be accurate because if the second statement is accurate (both diseases developed between 1979 and 2003), his earlier statement of IV drug use would be invalid since the only evidence indicating the possibility of IV drug use states that it was from 1974 to 1979. 

The Veteran's assertion is without merit. The July 2011 examiner stated that the Veteran's hepatitis C was likely caused by intravenous drug use in the mid-1970s to 1979 OR with the use of intranasal drugs in the 1990s. Therefore, the fact that the examiner provided a window of exposure that existed beyond the Veteran's in-service IV drug use does not render the examination report inadequate. In any event, the Veteran's argument fails to note that the window of exposure for the Veteran's IV drug use and onset of hepatitis B and C both overlap in 1979. 

Finally, the Veteran has speculated that because there was no testing for hepatitis C until the late 1980s, it is possible that he developed hepatitis C at a different time from the hepatitis B. He then argued that the June 2011 examiner noted that the Veteran admitted "to high risk sexual practices, yet fail[ed] to comment on the fact that the high risk sexual practices may have resulted in the hepatitis B, whereas something else from service such as the tattoo may have resulted in the hepatitis C." Based on this reasoning, the Veteran proposed that the examiner's "bare conclusion that the conditions developed at the same time because there are similar risk factors is not sufficient in a case where the individual's records indicate multiple risk factors." 

The VA examiner specifically discussed the link between hepatitis C and high risk sexual behavior. The potential link between the Veteran's in-service tattoo and his hepatitis C was also thoroughly addressed by the VA examiner. To the extent the Veteran argues that the examiner did not adequately address whether the Veteran's hepatitis B and hepatitis C developed at the same time, such a distinction is not relevant to the issue before the Board. Service connection for hepatitis B was denied by the Board in November 2007 and that decision is final. 

The report of the July 2011 VA examination reflects that the examiner reviewed the Veteran's past medical history, recorded his current complaints, conducted an appropriate physical examination and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record. Supporting rationale was also provided for the opinion proffered. See Barr, supra; Nieves-Rodriguez, supra. The Board therefore concludes that the examination is adequate for adjudication purposes. See 38 C.F.R. § 4.2 (2011).  

In April 2012, the Veteran tested positive for hepatitis C in 1999 and was diagnosed with stage 2 fibrosis in January 2004. As a result, the Veteran argued that an additional medical opinion should be obtained to determine "how long it would take an individual with hepatitis C to develop stage 2 fibrosis" as such "information would be helpful in determining an approximation of the date of contraction of the virus." 

However, the record contains sufficient competent medical evidence on file for VA to decide this appeal. See McLendon v. Nicholson, 20 Vet.App. 79 (2006). Furthermore, even if such a medical opinion were obtained which revealed that the Veteran's hepatitis C developed during service, as discussed below, a preponderance of the evidence indicates that his disability is due to his own willful misconduct. Coburn v. Nicholson, 19 Vet.App. 427 (2006) (Lance, J., dissenting); see also Counts v. Brown, 6 Vet.App. 473, 478-79 (1994) and Gobber v. Derwinski, 2 Vet.App. 470, 472 (1992) (VA's 'duty to assist is not a license for a 'fishing expedition' to determine if there might be some unspecified information which could possibly support the claim'). 

All relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim. The Board additionally finds that general due process considerations have been complied with by VA. See 38 C.F.R. § 3.103 (2011).

Court Order

As discussed earlier, in the January 2010 Joint Motion for Remand, the parties indicated that the VA examiner who provided the November 2008 addendum "did not adequately address the Board's [prior] remand instructions" because he "failed to consider the Board's finding that [the Veteran's] service medical record demonstrated that [he] was provided a tattoo during service." It was also noted that the examiner did not "acknowledge the Board's request for an opinion concerning the prior diagnosis or mis-diagnosis of hepatitis A." As a result, the Board was directed to "obtain another VA opinion, from an examiner other than the one who provided the November 2008 opinion, if possible, regarding the etiology of the [Veteran's] hepatitis C." The joint motion also stated that the "examiner should be directed to provide an opinion as to whether [the Veteran's] hepatitis A was a misdiagnosis for hepatitis C." 

As discussed in detail above, the Board remanded the Veteran's claim for additional development in July 2010. The Veteran was subsequently provided with a VA examination which addressed the issues raised in the Joint Motion and complied with the Board's November 2007 and July 2010 remand instructions.

Merits of the Claim

The Veteran contends that his hepatitis C is due to a tattoo he received during service. He has also alleged that his hepatitis C is due to an in-service blood transfusion, high risk sexual behavior during service, and the sharing of razors. Because there is no competent evidence linking the claimed disability to any incident of military service outside of the Veteran's willful misconduct, the claim will be denied.

Service connection may be granted for disability or injury incurred in or aggravated by active military service. 38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303(a) (2011). Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service. 38 C.F.R. § 3.303(d) (2011); Cosman v. Principi, 3 Vet.App. 303, 305 (1992).

In order to establish service connection for the claimed disorder, there must be (1) competent and credible evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) competent and credible evidence of a nexus between the claimed in-service disease or injury and the current disability. See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value. See Baldwin v. West, 13 Vet. App. 1, 8 (1999). 

Service connection will be granted if it is shown that a Veteran has a disability resulting from an injury or disease contracted in the line of duty, or for aggravation of a preexisting injury or disease contracted in the line of duty in the active military, naval or air service. 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303. That an injury incurred in service alone is not enough. There must be chronic disability resulting from that injury. If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity. 38 C.F.R. § 3.303(b). In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that a disease was incurred in service. 38 C.F.R. § 3.303(d).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied. 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

The Veterans Benefits Administration (VBA) has issued Fast Letter 04-13 (June 29, 2004) which noted that hepatitis C is spread primarily by contact with blood and blood products, with the highest prevalence of hepatitis C infection among those with repeated, direct percutaneous (through the skin) exposure to blood (i.e., intravenous drug users, recipients of blood transfusions before screening of the blood supply began in 1992, and hemophiliacs treated with clotting factor before 1987). In Fast Letter 04-13 it was further indicated that 'occupational exposure to HCV [hepatitis C virus] may occur in the health care setting through accidental needle sticks. A veteran may have been exposed to HCV during the course of his or her duties as a military corpsman, a medical worker, or as a consequence of being a combat veteran.' The Veteran's Form DD 214 (Report of Separation from Service) indicates a primary specialty of 'infantryman.' The record does not show that the Veteran was a medical worker or a corpsman, or that he participated in combat. Nor has he alleged as much.

The Fast Letter indicated that the large majority of hepatitis C infections can be accounted for by known modes of transmission, primarily transfusion of blood products before 1992, and IV drug use, and provided further that despite the lack of scientific evidence as to HCV transmission by airgun vaccine injectors, this was at least biologically plausible. Generally, VA law and regulations preclude granting service connection for a disability that originated due to substance abuse, as this is deemed to constitute willful misconduct on the part of the claimant. See 38 U.S.C.A. § 105 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.1(m), 3.301(d) (2011). See also VAOPGCPREC 7-99, 64 Fed. Reg. 52,375 (June 9, 1999).

There is a limited exception to this doctrine when there is 'clear medical evidence' establishing that a claimed condition involving alcohol or drug abuse was acquired secondary to a service-connected disability, itself not due to willful misconduct. Allen v. Principi, 237 F.3d 1368, 1381 (Fed. Cir. 2001). 

Here, the Veteran's service treatment records are negative for any diagnosis of hepatitis C. In May 1976, hepatitis A was suspected but not proven. In June 1976, a diagnosis of "Hepatitis, associated antigen negative, hepatitis in relapse" was noted. 

Subsequent to service, there is no evidence of hepatitis C until 1999, 20 years after he was discharged from active duty, when the Veteran reported being hepatitis C positive and denied a history of intravenous (IV) drug use. In a November 2003 VA treatment note, the Veteran presented for an initial evaluation for possible treatment of Hepatitis C. He reported risk factors of a history of IV drug use in the mid 1970s to 1979 and a history of drug abuse which involved sharing "straws" in the late 1990s. He also reported receiving a tattoo in 1974 (which would be prior to entry into service).

VA treatment records show that the Veteran began administering injections for treatment of hepatitis C in February 2004. 

In a May 2004 statement, the Veteran denied all risk factors (such as IV drug use, sharing razors, high-risk sexual behavior, blood transfusion, etc.) except for getting a tattoo during service. 

A June 2005 VA examination report shows that the Veteran reported receiving a tattoo in 1975 (presumably, in service). The examiner noted that the Veteran has admitted to, and denied IV drug use at various times in the past. The examiner stated that it was his opinion that the Veteran's hepatitis C was not etiologically related to service, but was instead related to the behavior of the individual, particularly risk behavior with needles and sharing of IV drugs. 

In an August 2004 statement, the Veteran said that when he had his VA examination and answered yes to the question of use of needles, he did not understand that the question referred specifically to IV drug use. The Veteran alleged that he did use needles, but only for self-injecting medication prescribed for his hepatitis C. He noted that he has never used illegal drugs or needles for that purpose. 

A May 2005 report from the VA examiner who conducted the June 2004 VA examination shows that the examiner noted that although the Veteran currently denied IV drug use, he previously admitted to it. The examiner noted that the Veteran had one tattoo done in 1975 and denied any history of blood transfusions, injures or history of combat. 

The examiner noted that in light of the Veteran's history of alcohol abuse and past IV drug use and his lack of history of blood transfusions, it was less likely than not that the Veteran contracted hepatitis C in service since there was nothing in his service treatment records to document exposure to blood or blood products except what might have been done illegally at unknown times. The examiner summarized by stating that it was his opinion that it was less likely than not that the Veteran's hepatitis C was contracted in his military tenure. 

Following the January 2010 Joint Motion, the Veteran was provided with an additional VA examination in February 2011. After reviewing the Veteran's claims folder and conducting a physical examination, the examiner documented the Veteran's report of receiving a tattoo during basic training. The Veteran also reported, for the first time, that he engaged in high risk sexual behaviors and shared shaving razors during service. He denied any history of IV drug use. 

The February 2011 VA examiner noted that "the most prevalent cause of hepatitis C is IV drug use, although the Veteran denies this, there is documentation of use in a treatment note in 2003 and this has been weighted more heavily as the truth by the RO as he was seeking treatment at this time, I too would weigh the [Veteran's history in favor of] the 2003 treatment letter because it would [behoove] the Veteran to give all pertinent history for treatment purposes, the history obtained during C&P examinations seems to be geared toward [the] secondary motive of financial gain." See the February 2011 VA examination report, page 8.

The February 2011 VA examiner then noted that the "most prevalent cause of hepatitis C is IV drug use, although the Veteran denies this, there is documentation of IV drug use in a treatment note in 2003." With respect to the specific cause, the examiner stated that it would be impossible to state the exact cause of the Veteran's hepatitis C without resorting to speculation as he "gave several possible exposure opportunities (sharing razors, high risk sexual practices [a] tattoo as well as [the] denied but documented intranasal cocaine use)."

In April 2011, the Veteran through counsel argued that the February 2011 VA examiner's opinion was inadequate. The Veteran was afforded an additional VA examination in July 2011. 

After reviewing the Veteran's claims folder and conducting a physical examination, the July 2011 VA examiner, a physician who is Board certified in gastroenterology and hepatology, stated that the diagnosed hepatitis C is "most likely was caused by or a result of intravenous drug use in the mid 1970s to 1979 and/or with the sharing of straws (intranasal drugs) in the late 1990s." The examiner continued to state that "the use of either intravenous drugs or intranasal drugs has a hazard ratio of 50, which represents the highest risk factor for contracting hepatitis C. Other identified risk factors include high-risk sexual practices, which carry a hazard risk of approximately 5, as well as the placement of a single tattoo, which carries a hazard ration of 1.5 to 2."  

The examiner further noted that there was a "very low risk" of receiving hepatitis C from the tattoo he received during service. Instead, the examiner noted that there is sufficient notation in the record to indicate that the Veteran has engaged in drug abuse and his denial of any drug abuse is not credible. 

The July 2011 VA examiner also noted that the Veteran's in-service "acute viral hepatitis A . . . was indeed hepatitis A [and not a misdiagnosis] . . . based on the negative Australia antigen obtained during the acute infection, the liver biopsy at the time indicating an acute viral hepatitis, and the relapsing episode of the viral hepatitis which is most consistent with hepatitis A." 

The Veteran asserts that his current hepatitis C was caused by the tattoo he received in service, due to in-service high-risk sexual activity, or sharing shaving razors during service. However, questions of diagnosis and etiology ware within the province of trained medical professionals. Jones v. Brown, 7 Vet.App. 134, 137-38 (1994). As the Veteran is not shown to be other than a layperson without the appropriate medical training and experience, he is not competent to render a probative opinion on a medical matter. See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992); see also 38 C.F.R. § 3.159(a)(1). 

In summary, there are multiple competent medical opinions which state that the Veteran's hepatitis C is most likely related to his in-service IV drug use and not related to his active duty service. 

In every medical opinion of record, the examiners have noted that the Veteran has admitted to IV drug use in the past. The Veteran currently takes exception to these notations and asserts that he has never used illegal drugs. 

As noted above, in August 2004, the Veteran said that when he answered yes to the question of use of needles, he did not understand that the question referred specifically to IV drug use and he answered yes because he used needles to inject himself with medication to treat his hepatitis C. However, the Board does not find this statement to be credible when viewed in light of the other evidence of record. 

Specifically, the Veteran, in a November 2003 VA treatment note, admitted to IV drug use in the 1970s. VA treatment records reflect that the Veteran did not commence injections for treatment of hepatitis C until February 2004. Therefore, the Veteran admitted to IV drug use before he began using needles to inject himself with drugs to treat hepatitis C. Consequently, the Veteran's subsequent statement that he misunderstood the question and answered yes to using needles only because he used them to inject himself with medication is outweighed by evidence of an admission of IV drug use before he started to use needles to inject himself with prescribed medication. Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table) (in the evaluation of evidence, VA adjudicators may properly consider internal inconsistency, facial plausibility and consistency with other evidence submitted on behalf of the Veteran. See Madden v. Brown, 125 F. 3d 1447, 1481 (Fed. Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence."). 

In April 2011, the Veteran argued that "there are more than six instances in medical records indicating that [he] has not engaged in IV drug use, not to mention the countless lay statements and testimony stating the same." He argued that "there is only one statement, which is not medical evidence, that [he] reported IV drug use." He asserted that that the preponderance of the evidence does not indicate that he engaged in IV drug use. 

In a February 2011 formal finding of fact, the RO held that the Veteran's repeated denial of IV drug use not credible in light of the detailed drug use history provided in November 2003. Specifically, the RO placed great probative value on this evidence because the Veteran was beginning to receive treatment for his hepatitis C at that time and it was in his best advantage to be truthful. After January 2004, the Veteran was seeking service connection for hepatitis C and denying IV drug use was to his advantage and, therefore, less probative value was given to subsequent statements regarding drug use. 

The RO's assessment was both factually correct and its judgment supported in law. The November 2003 VA treatment record is afforded high probative value because the Veteran was seeking to enroll in a hepatitis C treatment program and it was in his best interest to be truthful. The November 2003 VA treatment record was generated with a view towards ascertaining the Veteran's then-state of physical fitness and is akin to a statement of diagnosis or treatment.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (observing that although formal rules of evidence do not apply before the Board, recourse to the Federal Rules of Evidence may be appropriate if it assists in the articulation of the reasons for the Board's decision); see also LILLY'S: AN INTRODUCTION TO THE LAW OF EVIDENCE, 2nd Ed. (1987), pp. 245-46 (many state jurisdictions, including the federal judiciary and Federal Rule 803(4), expand the hearsay exception for physical conditions to include statements of past physical condition on the rational that statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy since the declarant has a strong motive to tell the truth in order to receive proper care).

The fact that the Veteran has since repeatedly stated that he never used drugs does not diminish the probative value of that statement. Because the Veteran has repeatedly denied what was documented in the November 2003 treatment record does not make it any less true. Moreover, the Board observes that the Veteran reported that he has been "sober and clean for several years" while receiving VA treatment in September 2009. See Merriam-Webster's Collegiate Dictionary, 229 (11th 2003) (defining clean as being "free from drug addiction").

In addition, the Veteran has provided conflicting statements as to his hepatitis C risk factors throughout the appeal period. For example, in his claim for benefits the Veteran reported that he received a blood transfusion in 1975, however, the Veteran specifically denied having a blood transfusion in a May 2004 hepatitis questionnaire. Moreover, the record indicates that the Veteran has never since suggested that an in-service blood transfusion was responsible for his hepatitis C. While cognizant that the absence of contemporaneous records is not an absolute bar to a veteran's ability to prove his claim, the Veteran's service treatment records, along with all the remaining evidence of record, does not suggest that he ever received a blood transfusion during service.

Further, the Veteran's recent allegations that he engaged in high risk sexual behavior and shared shaving razors during service are also not credible based on the conflicting reports contained in the claims folder. Specifically, in the May 2005 Risk Factors for Hepatitis Questionnaire, the Veteran specifically denied having ever shared razor blades or engaging in high-risk sexual activity. The record indicates that the Veteran did not mention possibility of exposure due to high-risk sexual behavior or shared razors until the February 2011 VA examination. Moreover, the fact that the Veteran only mentioned these "events" during his recent VA examinations, and not while he had been receiving ongoing treatment for his hepatitis, suggests that his statements were motivated by pending claim. Cartright v. Derwinski, 2 Vet.App. 24, 25 (1991) (VA cannot ignore a Veteran's testimony simply because the Veteran is an interested party; personal interest may, however, affect the credibility of the evidence).

In support of his claim, the Veteran has submitted a statement from his ex-wife dated October 2011. In this statement, G.G. stated that from the time she met the Veteran in 1979 until they divorced, she did not see the Veteran use intravenous drugs or intranasal drugs. However, as noted, the Veteran reported that he had stopped using IV drugs in 1979, before he had met G.G. As such, she is not competent to testify as to what occurred before she met the Veteran. Further, G.G.'s statement that she did not witness the Veteran using intranasal drugs does not mean that it did not occur. As noted, the Veteran informed his treating physicians in November 2003 that he had used intranasal drugs. While the record does not indicate when the Veteran and G.G. were divorced, her statement that the Veteran did not use intranasal drugs and that she never saw the Veteran use intranasal drugs does not mean that it did not occur. As such, the statement from G.G. is afforded low probative value.

Based on the above, the Board, in its capacity as the finder of fact, finds that the Veteran's assertions that he has never used IV or intranasal drugs, that he underwent a blood transfusion during service, that he shared razor blades during service, and that he engaged in high-risk sexual behavior during service, are not credible based on the conflicting reports he has made during the course of the appeal and the statements recorded during his medical treatment records. 

In weighing the evidence of record, the medical history of IV and intranasal drug use documented in November 2003 outweighs the October 2011 statement of G.G. who indicated that the Veteran never engaged in drug use. As noted, the Veteran's statements are viewed as more probative as they were made prior to receiving treatment for hepatitis C. 

Furthermore, as the only competent opinions weigh against the Veteran's claim, and as there are no competent opinions which weigh in favor of the Veteran's claim, the Board finds that the preponderance of the evidence weighs against the Veteran's claim. It follows that entitlement to service connection for hepatitis C is not warranted. 

In making these determinations, the Board has considered the provisions of 38 U.S.C.A. § 5107(b), but there is not such a state of approximate balance of the positive evidence with the negative evidence to otherwise warrant a favorable decision. 

ORDER

Service connection for hepatitis C is denied. 



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


